DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6  have been considered but are unpersuasive. The amendments to the claims do not overcome the previous rejetions as the prior art teaches and/or suggests the limitations newly recited.
	Applicant has amended claim 1 to recite the ejector is attached to the pipe or included in the pipe. See Figs. 3A-3C of the prior art held to Sugita et al (US 2019/0385867) where ejectors 22a-22c and 23a  are provided in pipe 18 and see also Figs. 8A, 8B where ejectors 24 are provided on pipe 25. The prior art of Atsuyasu et al (JPH11-290801) teaches pipe 12 and ejectors 12a which are provided in pipe 12. 
Claim 6 has been amended to become an independent claim where the plurality of ejectors are provided on an arch-shaped member 21 as illustrated in Figs. 1, 3, and 4 of Atsuyasu et al (JPH11-290801). 
The rejections using the prior art cited in the previous action filed 1/6/2022 are recited below and have been updated to reflect the amendments as recited above.
	With regards to 35 U.S.C. 112(f) means plus function interpretation, the applicant has
amended the claims  to clarify the structure (by reciting that the member is arch-shaped extending along the outer peripheral surface of the pipe)to cancel the means plus function language and hence the 35 U.S.C. 112(f). According to the specification page 16 lines 5-15 the structure (element 24) is arched shaped and illustrated in Figs. 8 and 9 of the present invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita et al (US 2019/0385867).
Regarding claim 1. A semiconductor manufacturing apparatus comprising: a container (tank 11) configured to contain a substrate; a pipe (nozzle 18)  configured to supply the container with liquid to treat the substrate; and an ejectors 22a-22c (see Figs. 3A-3C) including a first passage where the liquid introduced from the pipe and the liquid introduced from the container are joined and pass through, and a first opening 21a configured to eject the liquid that has passed through the first passage, wherein the first passage has an area where a sectional area of the first passage becomes large as advancing downstream in the liquid.  See [0034] – [0038]. See also Figs. 8A, 8B where ejectors 24 are provided on pipe 25. See the discussion of the flow of the fluids in [0057] – [0061].  See also [0064] – [0067] and the discussion of the first and second passages.

Regarding claim 2. The apparatus of Claim 1, wherein the ejector further includes a second opening (22a, 22c) configured to introduce the liquid from the pipe, and a third opening configured to introduce the liquid from the container.  See Fig. 3A-3C. See [0034] – [0038]. See also Figs. 8A, 8B where ejectors 24 are provided on pipe 25.

Regarding claim 3. The apparatus of Claim 1, further comprising a substrate holder 12 configured to hold a plurality of substrates1 in the container such that the substrates are arranged in parallel to each other, wherein the ejector is provided on an outer peripheral surface of the pipe in the container, and ejects the liquid to clearances between the substrates.  See [0019].

Regarding claim 4. The apparatus of Claim 1, further comprising a substrate holder 12 configured to hold a plurality of substrates 1 in the container (tank 11) such that the substrates are arranged in parallel to each other, wherein the ejector is provided on an outer peripheral surface of the pipe in the container, and ejects the liquid between a substrate disposed at an end of the plurality of substrates and an inner wall of the container.  See Fig. 4A-5B.

Regarding claim 5. The apparatus of Claim 1, wherein the ejector is provided between a first portion and a second portion of the pipe, introduces the liquid from the first portion, and ejects the liquid to the second portion. See Fig. 3A and [0032].

Regarding claim 9. The apparatus of Claim 1, further comprising a remover (cleaner 17) configured to remove a substance generated by reaction of the substrate and the liquid, from the liquid discharged from the container, wherein the pipe supplies the container with the liquid from which the substance is removed in the remover. See [0017], [0020], and [0023].

Regarding claim 10. The apparatus of Claim 9, wherein the substrate includes a silicon element, and the substance includes silica. The substrate is not structurally part of the apparatus and thus limitations describing the substrate are interpreted as matters of an intended use.

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1)  as being  anticipated by Asaka Atsuyasu et al (JPH11290801 using the Machine Generated English Translation provided herewith).
Regarding claim 1.A semiconductor manufacturing apparatus comprising: a container (tanks 10, 10A, 11) configured to contain a substrate; a pipe 12 configured to supply the container with liquid to treat the substrate; and an ejector including a first passage where the liquid introduced from the pipe and the liquid introduced from the container are joined and pass through, and a first opening 12a configured to eject the liquid that has passed through the first passage, wherein the first passage has an area where a sectional area of the first passage becomes large as advancing downstream in the liquid. Figs. 1-4.
 
Regarding claim 6. The apparatus of Claim 1, wherein the ejector is provided on a arch shaped member 21 (guide boards) that faces an outer peripheral surface of the pipe in the container, and ejects the liquid into the container.  as illustrated in Figs. 1, 3, and 4. Fig. 1 illustrates the flow of fluids in first and second passage via the arrows.

Regarding claim 7. The apparatus of Claim 6, wherein the member 21 (guide boards) has an arch shape extending along the outer peripheral surface of the pipe.  See Fig. 4


Regarding claim 8. The apparatus of Claim 6, wherein the ejector introduces the liquid from a clearance between the pipe 12 and the member 21.  

Regarding claim 9. The apparatus of Claim 1, further comprising a remover (cleaning is discussed [0001]) configured to remove a substance generated by reaction of the substrate and the liquid, from the liquid discharged from the container, wherein the pipe supplies the container with the liquid from which the substance is removed in the remover.  

Regarding claim 10. The apparatus of Claim 9, wherein the substrate 2 includes a silicon element, and the substance includes silica. See [0003]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asaka 
Atsuyasu et al (JPH11290801 using the Machine Generated English Translation provided herewith) in view of Sugita et al (US 2019/0385867).

The teachings of Asaka Atsuyasu et al were discussed above.

The prior art of Asaka Atsuyasu et al fails to teach the apparatus of Claim 1, wherein the ejector further includes a second opening configured to introduce the liquid from the pipe, and a third opening configured to introduce the liquid from the container.  

The prior art of Sugita et al teaches a fluid injector includes a plurality of 
openings that inject fluid see Figs. 2, 3A-3C, and 10A-10C. See the figures illustrating first, second, and third openings. The motivation to modify the apparatus of Asaka Atsuyasu et al with the injector suggested by Sugita et al in order to inject fluid to areas in which distances from surfaces of the substrates are within distances between centers of the substrates adjacent to each other to allow the injection directions to be changed as desired see [0014]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Asaka Atsuyasu et al with the injector suggested by Sugita et al.

Claims 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al (US 2019/0385867) in view of Asaka Atsuyasu et al (JPH11290801 using the Machine Generated English Translation provided herewith).
The teachings of Sugita et al were discussed above.

The prior art of Sugita et al fails to teach--
Regarding claim 6. The apparatus of Claim 1, wherein the ejector is provided on a member that faces an outer peripheral surface of the pipe in the container, and ejects the liquid into the container.  

Regarding claim 7. The apparatus of Claim 6, wherein the member has an arch shape extending along the outer peripheral surface of the pipe.  


Regarding claim 8. The apparatus of Claim 6, wherein the ejector introduces the liquid from a clearance between the pipe and the member.  

The prior art of Asaka Atsuyasu et al teaches a couple of guide boards 21  (arch-shaped member) which surround an outer peripheral surface of the discharge hole of the discharge pipe 12 see the abstract, see [0009], [0010]. See Fig. 3 the member (guide boards 21) is arch shaped. The motivation to modify the prior art of Sugita et al with the guide boards suggested by Asaka Atsuyasu et al is that the member increases a circulating amount in the tank and thus enhancing the effect of removing the particles adhering to the surface of the object to be cleaned. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Sugita et al with the member of Asaka Atsuyasu et al.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weber et al (US 5,921,257) teaches a device for treating substrates in a fluid container see Fig. 1 with bottom 2 having ejectors 7.

David et al (US 9,691,639) teaches a process container with ejectors 134 see Fig. 1.

Uehara et al (US 6,199,563) teaches a container 10 with ejectors 21c see Fig. 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716